Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
DINO ANTOLINI,

Docket No.: lS-CV-107 67 (JMF)

Plaintiff,
-against- AMENDED ANSWER

OF ALL DEFENDANTS
CHRISTOPHER & SEVENTH REALTY LLC,
PATRICK DALEY and 15 ACRES INC.,

Defendants.
x

Defendants, CHRISTOPHER & SEVENTH REALTY LLC, PATRICK DALEY and 15
ACRES INC., by their attomeys, MIRANDA SLONE SKLARIN VERVENIOTIS LLP, as and
for their amended answer to the plaintiff’ s complaint:

l. Deny each and every allegation contained in paragraph “1” of the complaint,

except admit that 15 Acres Inc. is the tenant in a building owned by Christopher & Seventh

Realty LLC.
2. Deny each and every allegation contained in paragraph “2” of the complaint.
3. Deny each and every allegation contained in paragraph “3” of the complaint,

except admit that this Court has jurisdiction over this matter pursuant to 42 U.S.C. § 12188 and
28 U.S.C. §§ 1331 and 1343.

4. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph “4” of the complaint, except admit venue is proper.

5. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph “5” of the eomplaint.

6. Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph “6” of the complaint

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 2 of 9

7. Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph “7” of the complaint

8. Deny each and every allegation contained in paragraph “8” of the complaint,
except admit that 15 Acres Inc. and Christopher & Seventh Realty LLC do business in New
York.

9. Deny each and every allegation contained in paragraph “9” of the complaint,
except admit that the property was leased by 15 Acres Inc., not Patrick Daley individually.

10. Deny each and every allegation contained in paragraph “10” of the complaint,
except admit that there is a lease between tenant 15 Acres Inc. and the landlord Christopher &
Seventh Realty LLC.

l 1. Deny each and every allegation contained in paragraph “l l” of the complaint, and
respectfully refer all questions of law to the Court.

12. Deny each and every allegation contained in paragraph “12” of the complaint and
respectfully refer all questions of law to the Court.

13. Deny each and every allegation contained in paragraph “13” of the complaint

14. Deny each and every allegation contained in paragraph “14” of the complaint

15. Deny each and every allegation contained in paragraph “15” of the complaint.

16. Deny each and every allegation contained in paragraph “16” of the complaint

17 . Deny knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraph “17” of the complaint

18. Deny each and every allegation contained in paragraph “18” of the complaint and
respectfully refer all questions of law to the Court.

19. Deny each and every allegation contained in paragraph “19” of the complaint and

respectfully refer all questions of law to the Court.

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 3 of 9

20. Deny each and every allegation contained in paragraph “20” of the complaint and
respectfully refer all questions of law to the Court

21. Deny each and every allegation contained in paragraph “21” of the complaint and
respectfully refer all questions of law to the Court

22. Deny each and every allegation contained in paragraph “22” of the complaint and
respectfully refer all questions of law to the Court

23. Deny each and every allegation contained in paragraph “23” of the complaint

24. Deny each and every allegation contained in paragraph “24” of the complaint

25. Deny each and every allegation contained in paragraph “25” of the complaint

26. Deny each and every allegation contained in paragraph “26” of the complaint and
respectfully refer all questions of law to the Court

27. Deny each and every allegation contained in paragraph “27” of the complaint

28. Deny each and every allegation contained in paragraph “28” of the complaint

29. Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “29” of the complaint

3(). Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “30” of the complaint

31. As to paragraph “31,” repeat the denials set forth above in answer to the
allegations contained in paragraphs “l” through “3 0” of the complaint as if fully set forth herein.

32. Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “32” of the complaint

33. Deny each and every allegation contained in paragraph “33” of the complaint and

respectfully refer all questions of law to the Court

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 4 of 9

34. Deny each and every allegation contained in paragraph “34” of the complaint and
respectfully refer all questions of law to the Court.

35. Deny each and every allegation contained in paragraph “35” of the complaint

36. Deny each and every allegation contained in paragraph “3 6” of the complaint

37. Deny each and every allegation contained in paragraph “37” of the complaint and
respectfully refer all questions of law to the Court

38. Deny each and every allegation contained in paragraph “38” of the complaint and
respectfully refer all questions of law to the Court

39. Deny each and every allegation contained in paragraph “39” of the complaint and
respectfully refer all questions of law to the Court

40. Deny each and every allegation contained in paragraph “4()” of the complaint and
respectfully refer all questions of law to the Court.

41. Deny each and every allegation contained in paragraph “4l” of the complaint and
respectfully refer all questions of law to the Court.

42. Deny each and every allegation contained in paragraph “42” of the complaint and
respectfully refer all questions of law to the Court

43. Deny each and every allegation contained in paragraph “43” of the complaint and
respectfully refer all questions of law to the Court.

44. Deny each and every allegation contained in paragraph “44” of the complaint and
respectfully refer all questions of law to the Court

45. Deny each and every allegation contained in paragraph “45” of the complaint and
respectfully refer all questions of law to the Court.

46. Deny the allegations contained in paragraph “46” of the complaint

47. Deny each and every allegation contained in paragraph “47” of the complaint

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 5 of 9

48. Deny each and every allegation contained in paragraph “48” of the complaint

49. As to paragraph “49,” repeat the denials set forth above in answer to the
allegations contained in paragraphs “l” through “48” of the complaint as if fully set forth herein.

50. Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “5()” of the complaint

51. Deny each and every allegation contained in paragraph “5 l” of the complaint

52. Deny each and every allegation contained in paragraph “52” of the complaint and
respectfully refer all questions of law to the Court

53. Deny each and every allegation contained in paragraph “53” of the complaint and
respectfully refer all questions of law to the Court

54. Deny each and every allegation contained in paragraph “54” of the complaint and
respectfully refer all questions of law to the Court.

5 5. Deny each and every allegation contained in paragraph “55” of the complaint

56. Deny each and every allegation contained in paragraph “56” of the complaint

57. Deny each and every allegation contained in paragraph “57” of the complaint

58. Deny each and every allegation contained in paragraph “58” of the complaint

59. As to paragraph “59,” repeat the denials set forth above in answer to the
allegations contained in paragraphs “l” through “58” of the complaint as if fully set forth herein.

60. Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “60” of the complaint

61. Deny each and every allegation contained in paragraph “61” of the complaint and
respectfully refer all questions of law to the Court

62. Deny each and every allegation contained in paragraph “62” of the complaint and

respectfully refer all questions of law to the Court

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 6 of 9

63. Deny each and every allegation contained in paragraph “63” of the complaint and
respectfully refer all questions of law to the Court

64. Deny each and every allegation contained in paragraph “64” of the complaint and
respectfully refer all questions of law to the Court

65. Deny each and every allegation contained in paragraph “65” of the complaint and
respectfully refer all questions of law to the Court

66. Deny having knowledge and information sufficient to form a belief as to the truth
of the allegations contained in paragraph “66” of the complaint and respectfully refer all
questions of law to the Court

67. Deny the allegations contained in paragraph “67” of the complaint

68. Deny each and every allegation contained in paragraph “68” of the complaint and
respectfully refer all questions of law to the Court

69. Deny each and every allegation contained in paragraph “69” of the complaint

70. Deny each and every allegation contained in paragraph “70” of the complaint

7l. Deny each and every allegation contained in paragraph “71” of the complaint

72. Deny each and every allegation contained in paragraph “72” of the complaint

73. Deny each and every allegation contained in paragraph “73” of the complaint

74. Deny each and every allegation contained in paragraph “74” of the complaint

75. As to paragraph “75,” repeat the denials set forth above in answer to the
allegations contained in paragraphs “l” through “74” of the complaint as if fully set forth herein.

76. Deny each and every allegation contained in paragraph “76” of the complaint and
respectfully refer all questions of law to the Court.

77. Deny each and every allegation contained in paragraph “77” of the complaint and

respectfully refer all questions of law to the Court.

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 7 of 9

78. Deny each and every allegation contained in paragraph “78” of the complaint and
respectfully refer all questions of law to the Court

7 9. As to paragraph “79,” repeat the denials set forth above in answer to the
allegations contained in paragraphs “l” through “78” of the complaint as if fully set forth herein.

80. Deny each and every allegation contained in paragraph “80” of the complaint

81. Deny each and every allegation contained in paragraph “81” of the complaint and
respectfully refer all questions of law to the Court

82. Deny each and every allegation contained in paragraph “82” of the complaint

83. Deny each and every allegation contained in paragraph “83” of the complaint

84. Deny each and every allegation contained in paragraph “84” of the complaint

85. Deny each and every allegation contained in paragraph “85” of the complaint

86. Deny each and every allegation contained in paragraph “86” of the complaint

87. Deny each and every allegation contained in paragraph “87” of the complaint and
respectfully refer all questions of law to the Court

88. Deny each and every allegation contained in paragraph “88” of the complaint and
respectfully refer all questions of law to the Court

89. Deny each and every allegation contained in paragraph “89” of the complaint

90. Deny each and every allegation contained in paragraph “9()” of the complaint and
respectfully refer all questions of law to the Court

AFFIRMATIVE DEFENSES

AS AND FOR A FIRST AND COMPLETE AFFIRMATIVE DEFENSE

91. That plaintiffs complaint fails to state a cause of action for which relief may be

granted, as more specifically set forth in the following affirmative defenses.

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 8 of 9

AS AND FOR A SECOND AND COMPLETE AFFIRMATIVE DEFENSE
92. That the Court lacks personal jurisdiction over the defendants due to lack of
proper service.
AS AND FOR A THIRD AND COMPLETE AFFIRMATIVE DEFENSE
93. That the claims against defendant Daley must be dismissed as he did not lease the
property individually, and moreover, there is no individual liability at bar under the relevant
statutes
AS AND FOR A FOURTH AND COMPLETE AFFIRMATIVE DEFENSE
94. That removal of the alleged barriers is not readily achievable.
AS AND FOR A FIFTH AND COMPLETE AFFIRMATIVE DEFENSE
95. That the requested modifications would impose an undue burden on the
defendants
AS AND FOR A SIXTH AND COMPLETE AFFIRMATIVE DEFENSE
96. That Plaintiff lacks standing to bring this claim.
AS AND FOR A SEVENTH AND COMPLETE AFFIRMATIVE DEFENSE
97. That the defendants adequately provided access through readily achievable
“altemative methods.”
AS AND FOR AN EIGHTH AND COMPLETE AFFIRMATIVE DEFENSE
98. That the defendants have not made any alterations (as that term is defined in the
ADA) to the property subsequent to 1992.
AS AND FOR A NINTH AND COMPLETE AFFIRMATIVE DEFENSE
99. That the defendants satisfied the “maximum extent feasible” standard, and that the

alterations sought are not technically feasible.

Case 1:18-cv-10767-.]|\/|F Document 24 Filed 01/18/19 Page 9 of 9

AS AND FOR A TENTH AND COMPLETE AFFIRMATIVE DEFENSE

l()O. That removal of the alleged barriers would fundamentally alter the nature of

defendants’ public accommodation
AS AND FOR AN ELEVENTH AND COMPLETE AFFIRMATIVE DEFENSE

101. That Plaintiff is not entitled to damages under New York State or New York City
law.

AS AND FOR A TWELFTH AND COMPLETE AFFIRMATIVE DEFENSE

102. That the court should not exercise its pendent jurisdiction over the state or city
claims set forth in the complaint

AS AND FOR A THIRTEENTH AND COMPLETE AFFIRMATIVE DEFENSE

103. That the property located at 57-59 Christopher Street is located in an Historical
Landmarked District of the City of New York.

WHEREFORE, defendants request judgment dismissing the complaint and denying all
relief requested therein, together with such other and further relief as the Court deems just and
proper
Dated: Mineola, New York

January 18, 2019

MIRANDA SLONE SKLARIN
VERVENIOTIS, LLP
Attomeys for Defendants

CHRISTOPHER & SEVENTH LLC,
PATRICK DALEY and 15 ACRES INC.

By:§7;> <"

MichaefA. Miranda
Diane C. Petillo

The Esposito Building
240 Mineola Boulevard
Mineola, New York l 1501
(516) 741-7676

To: All Counsel via ECF

